DETAILED ACTION
1.	This office action is a response to amendments submitted on 07/22/2022. Applicant's arguments with respect to claims have been considered but they are moot in view of the new ground of rejection below.
2. 	Claims 1-18 are presented for examination.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18  are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA/ HOSOYA et al. (JP 2007209157 A)  in view of LOPEZ et al. (US 20160344327 A1).
Regarding claims 1, 9 and 18, MARUYAMA shows (Figs. 1-5) and discloses a method, the apparatus and a non-transitory computer readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry for operating an actuator (i.e. motor 1), for positioning a movable element (i.e. intended use, not shown), the method comprising: 
determining operational characteristics of the movable element (i.e. servo motor) over its operational range of motion (i.e. position and speed feedback from a position and speed detector 3); 
generating a first PWM signal to control the actuator over a first portion of the operational range of motion (i.e. control gain: high, PWM cycle: short) of the movable element (1), (i.e. see Figs. 1-3);
generating a second PWM signal to control the actuator over a second portion of the operational range of motion (i.e. control gain: low, PWM cycle: long) of the movable element (1), i.e. see Figs. 1-3), wherein: 
the first PWM signal having a first gain level and the second PWM signal having a second gain level, (see abstract and Tech-solution, servo control gain is switched to a low gain by a specified time constant a9, a10. Then, a PWM cycle is switched to a longer cycle a12. Since the rotation speed of the motor is low, reduction in responsiveness causes a small influence on control accuracy. Furthermore, the servo control gain is gradually reduced and then the PWM cycle is switched to the longer cycle), and 
the first portion of the operational range of motion requires a lower degree of accuracy than the second portion of the operational range of motion; and executing an output position of the moveable element based the first PWM signal or the second PWM signal (i.e. the servo control gain is changed from the first servo control gain to the second servo control gain lower than the first servo control gain with a predetermined time constant, the PWM signal is generated. When the PWM cycle is changed from the first PWM cycle to the second PWM cycle longer than the first PWM cycle, and when the switching signal is output and the switching signal is not output, the PWM cycle Control means for changing the servo control gain from the second servo control gain to the first servo control gain after changing the second PWM cycle from the second PWM cycle to the first PWM cycle. By ensuring control accuracy).
MARUYAMA does not explicitly disclose the use of an actuator for positioning a movable element and that the first PWM signal and second PWM signal are based on a linear transfer function having a first and second gain levels.
However, LOPEZ further shows and discloses disclose the use of an actuator for positioning a movable element (i.e. Voice coil motors (VCMs 118) which are actuators used to drive electromagnetic loads (i.e. movable part), (par. 3), where first PWM signal and second PWM signal are based on a linear transfer function having a first and second gain levels (pars. 50-53, 182 and Figs. 9-10).
Thus, given the teaching of LOPEZ, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MARUYAMA to use the motor/actuator for the intended use execute motion of a movable part on different levels of gains and accuracy, since gain and  accuracy of control are amounts that depending to each other, consequently improving the system reliability.
In regards to claims 2 and 10, MARUYAMA shows (Figs. 1-5) wherein the first PWM signal is generated based on the determined operational characteristics of the moveable element at the first portion of its operational range of motion and the second PWM signal is generated based on the determined operational characteristics of the moveable element at the second portion of its operational range of motion (i.e. position and speed feedback from a position and speed detector 3, see Best-Mode section).
In regards to claims 3 and 11, MARUYAMA shows (Figs. 1-5) wherein the first gain level and the second gain level each indicate a ratio between the operational range of motion of the moveable element and a PWM range (i.e. implicitly as seen in Fig. 3, When switching the mode, when switching from mode A (control gain: high, PWM cycle: short) to mode B (control gain: low, PWM cycle: long), from a state where the responsiveness is good to a state where the responsiveness is lowered. Since switching is performed, the servo control gain is lowered with a predetermined time constant, and when the servo control gain reaches the servo control gain of the motor B, the PWM cycle is switched to a longer one. As a result, torque shock is reduced).
In regards to claims 4 and 12, MARUYAMA shows (Figs. 1-5), wherein at least one of the first PWM signal and the second PWM signal is further generated to control the actuator over one or more additional portions of the operational range of motion of the movable element (i.e. see portion divided on 2 or 4 ranges on Fig. 3).
In regards to claims 5 and 13, MARUYAMA shows (Figs. 1-5), wherein the first gain level is greater than 1 and the second gain level is equal to 1 (see Best-Mode, e process proceeds to step a5 and it is determined whether the flag F2 is “1”. To do. As will be described later, this flag F2 is set to “1” in the mode B (control gain: low, PWM cycle: long). Initially, since it is set to “0” by the initial setting or the process of step a13, the process proceeds from step a5 to step a6 to determine whether the flag F1 is “1”. This flag F1 is set to “1” when the servo control gain G starts to be changed, and is initially set to “0” by the initial setting or the processing of step a13. Therefore, the process proceeds from step a6 to step a7, the timer is started, the flag F1 is set to “1”, and it is determined whether the time measured by the timer has elapsed).
In regards to claims 6 and 14, MARUYAMA shows (Figs. 1-5) and discloses further comprising a step of receiving feedback data in relation to the moveable element's position from a feedback sensor coupled to the actuator (i.e. position and speed feedback from a position and speed detector 3, see Best-Mode section).
In regards to claims 7 and 15, MARUYAMA shows (Figs. 1-5) and discloses comprising a step of adjusting at least one of the first PWM signal and the second PWM signal in response to the feedback data (see abstract, a PWM cycle is switched to a longer cycle (a12). Since the rotation speed of the motor is low, reduction in responsiveness causes a small influence on control accuracy. Furthermore, the servo control gain is gradually reduced and then the PWM cycle is switched to the longer cycle, thus allowing the torque shocks to be suppressed. When the temperature of the switching element is lower than the reference value and the rotation speed of the motor is faster than the reference value, the PWM cycle is switched to a lower cycle and the servo control gain is switched to a higher gain (a14, a15), securing the control accuracy).
In regards to claims 8 and 17, MARUYAMA shows (Figs. 1-5) and discloses wherein the step of adjusting the at least one of the first PWM signal and second PWM signal is based on one or more vehicle parameters (i.e. position and speed feedback from a position and speed detector 3, see Best-Mode section, also a drive current provided and current switching element temperature, see Tech-Solution and Best-Mode). 
Prior Arts made of Record
5.	The following prior arts made of record are pertinent to applicant's invention to further show the general scope of the claims after the new added limitations and can be used in combination for rejection of claims.
JP 2013038970 discloses a PI operation unit 26 of a motor controller calculates a proportional by multiplying a current deviation by a proportional gain and an integration term by multiplying an integrated value of the current deviation by an integral gain on the basis of the current deviation that is a difference between a current command of a motor calculated based on an output torque command of the motor 14 and an actual current of the motor actually measured, and then calculates a supply voltage command to the motor based on the proportional and the integration term. A control mode of the motor includes: an overmodulation control mode which obtains a sine wave output limited by a PWM control; and a PWM mode which obtains a sine wave output by the PWM control. If the current deviation is large when shifting from the overmodulation control mode to the PWM control, the proportional gain is decreased.
EP 3376324 A2 discloses a control processing module 340 may further be configured to acquire information indicating the first gain from the first controller 100 via the first communication module 320, and configured to set a degree of the decrease in the second gain based on the first gain, and outputting a command to decrease the second gain to the second controller 200 may include outputting to the second controller 200 a command to decrease the second gain according to the degree of the decrease.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846